DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, claim 2, wherein the curing is a process of adding 4.5 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 125 parts by mass of the radical polymerizable composition and emitting 2.4 J/cm2 of ultraviolet light with a central wavelength of 365 nm under a nitrogen gas atmosphere.
Species II, claim 3, wherein the curing is a process for curing the radical polymerizable composition by heating the radical polymerizable composition at 80°C for 6 hours under reduced pressure and then heating at 120°C for 6 hours.
Species III, claim 4, wherein the curing is a process of adding 4.5 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 125 parts by mass of the radical polymerizable composition and heating under reduced pressure at 80°C for 6 hours, followed by further heating at 120°C for 6 hours.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as the different types of curing processes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Eric Myers (REG. NO. 68546) on 9/21/22 a provisional election was made without traverse to prosecute the invention of Species I, claim 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-4 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. "High-performance all-solid-state polymer electrolyte with controllable conductivity pathway formed by self-assembly of reactive discogen and immobilized via a facile photopolymerization for a lithium-ion battery." 
Regarding claim 1, as per the instant specification ([0034]-[0035], [0096]), the curing process changes the infrared absorption spectra of the claimed liquid composition.  However, the claim itself is directed to the pre-cured liquid composition and not the cured gel electrolyte film. Furthermore, the component of the claimed liquid composition that generates the first, second, and third absorption bands is the ethylenically unsaturated compound having an oxyethylene group (instant specification; [0034]-[0035]). Thus, the claim element “wherein the infrared absorption spectra after curing the radical polymerizable composition are substantially free of the first absorption band, the second absorption band, and third absorption band” will be interpreted to mean “the liquid composition comprising a radical polymerizable composition containing an ethylenically unsaturated compound having an oxyethylene group.” 
Regarding claim 1, Wang discloses a liquid composition for manufacturing electrodes (P25281: C2: 4.3. Preparation of DLC-Based Cross-Linked Polymer Electrolytes), the liquid composition comprising a radical polymerizable composition containing an ethylenically unsaturated compound having an oxyethylene group (P25281: C2: 4.3. Preparation of DLC-Based Cross-Linked Polymer Electrolytes; PEGDA) and a polymerization inhibitor (P25281: C2: 4.3. Preparation of DLC-Based Cross-Linked Polymer Electrolytes; ρ-methoxyphenol). 
Wang also discloses a similar ethylenically unsaturated compound having an oxyethylene group (Wang; P25281: C2: 4.3. Preparation of DLC-Based Cross-Linked Polymer Electrolytes; PEGDA) compared to what is used in the instant specification (instant specification; [0027]) and thus a similar infrared absorption spectra be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Wang inherently discloses wherein infrared absorption spectra before curing the radical polymerizable composition include a first absorption band in a range of 1640 to 1620 cm-1, a second absorption band in a range of 1430 to 1400 cm-1, and a third absorption band in a range of 820 to 800 cm-1, and the second absorption band has a greater absorption intensity than the third absorption band, and the third absorption band has a greater absorption intensity than the first absorption band. 
Regarding claim 5, Wang discloses all the limitations of the liquid composition above and further discloses wherein the liquid composition comprises a lithium salt (PS-3; LiTFSI).
Regarding claim 9, Wang discloses all the limitations of the liquid composition above and further discloses a method of manufacturing electrodes, the method comprising a step of discharging the liquid composition onto a substrate (PS-3; polytetrafluoroethylene (PTFE) mould).
Regarding claim 10, Wang discloses all the limitations of the method above and further discloses wherein the method comprises a step of manufacturing electrodes (P25282: C1; LFP/Li coin cells were assembled).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "High-performance all-solid-state polymer electrolyte with controllable conductivity pathway formed by self-assembly of reactive discogen and immobilized via a facile photopolymerization for a lithium-ion battery" as applied to claim 1 above.
Regarding claim 2, as per the instant specification, prior to curing the liquid composition, the liquid composition will further comprise 4.5 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 125 parts by mass of the radical polymerizable composition (instant specification; [0176]). Thus, the claim element “wherein the curing is a process of adding 4.5 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 125 parts by mass of the radical polymerizable composition and emitting 2.4 J/cm2 of ultraviolet light with a central wavelength of 365 nm under a nitrogen gas atmosphere” will be interpreted to mean “wherein the liquid composition further comprises 4.5 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 125 parts by mass of the radical polymerizable composition.” 
Regarding claim 2, Wang discloses all the limitations of the liquid composition above and further discloses wherein the liquid composition comprises 1.8 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 40.0009 parts by mass of the radical polymerizable composition (see table derived from PS-3 of Wang below).
Component
Amount
PEGDA
40 mg 
DLC-CH=CH2
5 mg
ρ-methoxyphenol (Inhibitor)
0.0009 mg
1-hydroxycyclohexylphenyl ketone (photoinitiator)
1.8 mg
Radical polymerizable composition = PEGDA + ρ-methoxyphenol
Monomers = PEGDA + DLC-CH=CH2


Although Wang does not explicitly disclose wherein the liquid composition comprises 4.5 parts by mass of 1-hydroxycyclohexylphenyl ketone with respect to 125 parts by mass of the radical polymerizable composition, the amount taught in Wang is substantially close to that of the instant claim such that one of ordinary skill would have expected liquid compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of 1-hydroxycyclohexylphenyl ketone taught in Wang, which is substantially close to that of the instant claim, because the skilled artisan would expect the liquid compositions to have the same properties.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "High-performance all-solid-state polymer electrolyte with controllable conductivity pathway formed by self-assembly of reactive discogen and immobilized via a facile photopolymerization for a lithium-ion battery" as applied to claim 1 above, and further in view of Matsuo et al. (US 20180254152 A1).
Regarding claim 6, Wang discloses all the limitations of the liquid composition above but does not disclose wherein the liquid composition further comprises insulating inorganic particles.
Matsuo teaches a liquid composition for manufacturing electrodes, the liquid composition comprising a radical polymerizable composition containing an ethylenically unsaturated compound having an oxyethylene group ([0100]; polyethylene glycol diacrylate) out of a list of other compounds and wherein the liquid composition further comprising insulating inorganic particles ([0103]-[0104]) out of a list of other particles to strengthen the gel electrolyte after curing and increase the ion permeability [0103].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the insulating inorganic particles taught in Matsuo out of the list of other particles and add it to the liquid composition of Wang to strengthen the gel electrolyte after curing and increase the ion permeability and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "High-performance all-solid-state polymer electrolyte with controllable conductivity pathway formed by self-assembly of reactive discogen and immobilized via a facile photopolymerization for a lithium-ion battery" as applied to claim 1 above, and further in view of Yu et al. (US 20160028110 A1).
Regarding claim 7, Wang discloses all the limitations of the liquid composition above but does not disclose wherein the liquid composition further comprises an ethylenically unsaturated compound free of an oxyethylene group.
Yu teaches a liquid composition for manufacturing electrodes [0028], the liquid composition comprising a radical polymerizable composition containing an ethylenically unsaturated compound having an oxyethylene group ([0035]; polyethylene glycol diacrylate) out of a list of other compounds and wherein the liquid composition further comprising an ethylenically unsaturated compound free of an oxyethylene group ([0037]; bis[2-(methacryloyloxy)ethyl]phosphate) out of a list of other compounds to inhibit corrosion and facilitate polymerization [0036].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the ethylenically unsaturated compound free of an oxyethylene group taught in Yu out of the list of other compounds and add it to the liquid composition of Wang to inhibit corrosion and facilitate polymerization and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, Wang discloses all the limitations of the liquid composition above and further discloses wherein the ethylenically unsaturated compound free of the oxyethylene group contains a phosphate group (Yu; [0037]; bis[2-(methacryloyloxy)ethyl]phosphate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759